Citation Nr: 0518561	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic 
syndrome with major depression, currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2001 rating action that 
denied a rating in excess of 30 percent for post-traumatic 
syndrome with headaches and tinnitus.  A Notice of 
Disagreement was received in October 2001, and a Statement of 
the Case (SOC) was issued in June 2002.  A Substantive Appeal 
was received in August 2002.

In March 2004, a Board Deputy Vice-Chairman granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004).  In April 2004, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.

By rating action of January 2005, the RO granted a separate 
rating for the veteran's service-connected tinnitus.  By 
rating action of February 2005, the RO added major depression 
as a component of the veteran's service-connected post-
traumatic syndrome, and increased the rating of the 
disability to 70 percent; the matter of a rating in excess of 
70 percent remains for appellate consideration.  A 
Supplemental SOC (SSOC) was issued in May 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's post-traumatic syndrome with major 
depression results in occupational and social impairment with 
no more than deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as significant headaches, an affect impaired by 
anxiety and mild depression, and mild attention and short-
term memory problems; he is able to maintain his activities 
of daily living and personal hygiene and manage his own 
affairs, and has no major symptoms of depression, no suicidal 
or homicidal ideation, no sleep disturbance, no panic 
attacks, and no evidence of a thought disorder, and does not 
suffer from multi-infarct dementia associated with brain 
trauma.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for post-
traumatic syndrome with major depression are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9304 
(2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the March 2001 RO letter, the August 2001 rating 
action, the April 2002 RO letter, the June 2002 SOC, the 
November 2002 RO letter, the April and October 2004 RO 
letters, the February 2005 rating action, and the May 2005 
SSOC and RO letter, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  After each, 
they were given an opportunity to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the Board notes that the April 2004 RO letter, 
as well as the SOC and SSOC, informed the veteran of what the 
evidence had to show to establish entitlement to the benefit 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2004 RO letter specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The RO letter specifically notified 
the veteran to furnish any evidence or information that he 
had in his possession pertaining to his claim.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided to the veteran prior to 
the 2001 rating action on appeal.  However, the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that 
in this case the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the rating actions, RO letters, SOC, and 
SSOC issued between 2001 and 2005 have repeatedly explained 
to the veteran what was needed to substantiate his claim.  As 
a result of RO development and the Board's April 2004 Remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim in May 2005 on the basis of all the evidence 
of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining VA medical records and examination reports up to 
February 2005, when the VA most recently comprehensively 
examined the veteran. Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

On February 2000 VA psychiatric examination, the veteran was 
noted to have retired from employment in 1985, and currently 
spent a great deal of time playing with his grandchildren.  
He complained of constant headaches and some nervousness.  On 
examination, there was no evidence of dementia due to the 
veteran's injuries.  Memory was fairly reasonable.  He was 
oriented in 3 spheres, and there was no significant language 
impairment.  Concentration was within an acceptable range.  
There was no evidence of thought impairment, psychotic 
practices, delusions, hallucinations, inappropriate behavior, 
or suicidal or homicidal thoughts.  He maintained personal 
hygiene and other activities of daily living.  There were no 
obsessive or ritualistic behaviors.  The rate of speech was 
normal; flow sometimes seemed slightly tangential or on 
occasion overly detailed, but the examiner felt that this was 
probably normal for the veteran.  There was some slight 
nervousness that may be connected to some irritability based 
on constant headaches and tinnitus, which the examiner opined 
may well be connected with the veteran's head injury.  A 
Global Assessment of Functioning (GAF) score of 70 was 
assigned due to some mild manifestations of nervousness and 
anxiety; the veteran was felt to be capable of managing his 
own funds.

On February 2000 VA neurological examination, the veteran 
felt that his memory was good.  On examination, the veteran's 
orientation, attention, learning, ability to follow 
instructions, and ability to handle information were 
unimpaired.  The diagnoses included status post severe head 
trauma with concussion, with severe and persistent post-
traumatic headache, post-traumatic encephalopathy with 
frontal lobe signs, recall abnormality, and constructional 
apraxia.  

On November 2000 VA outpatient examination, the veteran 
complained of daily headaches, but currently had no headache.  
On mental status examination, the veteran was alert and 
oriented in 3 spheres.  Language was fluent, and he was 
accurate with current events.  Memory was 3/3 but recall 1/3.  

On June 2001 VA neurological examination, the veteran 
reported no problems with memory or speech.  On examination, 
the veteran repeated and named well, and there was no 
impairment of orientation, attention, or ability to handle 
information.  Recall was 1/4.  

On July 2001 VA psychiatric examination, the veteran reported 
that he was somewhat nervous.  The examiner noted that the 
veteran had been able to cope and deal successfully with high 
levels of stress and anxiety.  He admitted to major 
difficulty in attending social events and places due to loud 
noises, with which he was unable to cope, and he had to 
withdraw and spend time by himself.  On mental status 
examination, the veteran was somewhat anxious and shaky.  He 
appeared to be of average intelligence, and speech was within 
normal limits.  He was oriented sufficiently, with no major 
cognitive impairment displayed.  Affect was that of an 
individual who suffered from anxiety and depression.  The 
veteran reported that he restrained his affect and temper.  
His motor activity was somewhat agitated.  Judgment was fair, 
and there was no evidence of any major thought disturbance.  
He stated that he had no sleep disturbance, and that he had 
been able to cope with many losses through activity and 
withdrawal.  The examiner concluded that the veteran met the 
criteria for general anxiety disorder due to postoperative 
severe head trauma with concussion.  A GAF score of 60 was 
assigned.  

On VA outpatient examinations in September 2002, May and 
August 2003, and October 2004, the veteran's memory was 
intact, and mood and affect were appropriate on each 
occasion.  During an August 2004 depression screen, he denied 
that he had often been bothered by feeling depressed or 
hopeless, or by having little interest or pleasure in doing 
things during the past month.

On November 2004 VA neurological examination, the veteran 
reported some mild relief from headaches with aspirin.  The 
examiner noted that the veteran was able to take care of his 
finances himself.  He spent most of his day at home, but was 
capable of driving and getting around using public 
transportation.  On current examination, the veteran was 
alert and oriented in 3 spheres.  He knew some general 
information, repeated 6 out of 7 digits, and did simple 
mathematical questions correctly.  He could not remember any 
of 3 items after 5 minutes.  He made an occasional error in 
following commands, including more complex 3-step commands.  
Clock drawing was done correctly.  The impressions were post-
traumatic headaches still presenting significant problems, 
and post-traumatic encephalopathy with mild attention and 
short-term memory problems.  The examiner also noted that he 
had small vessel disease, which could be contributing 
somewhat to this memory problem and loss as well, which 
disease was not caused by his trauma in military service.

In a January 2005 addendum to the abovementioned November 
2004 neurological examination report, the physician stated 
that the veteran did not currently suffer from multi-infarct 
dementia associated with his inservice brain trauma.  He did 
have encephalopathy due to the service-related brain trauma, 
but not multi-infarct dementia.

On February 2005 VA psychiatric examination, the physician's 
review of the veteran's history revealed no psychiatric 
hospitalizations, treatment, or medications.  In terms of his 
daily activities, the veteran, age 82, lived with his 
daughter and went to a senior center every day, and had 
dinner there.  He socialized there, but most of his life had 
evolved around taking care of his grandchildren (who were now 
grown).  

On mental status examination, the veteran was pleasant and 
cooperative, with some difficulty remembering dates and 
times, and he would occasionally get somewhat lost when 
telling stories about various aspects of his life.  There was 
no overt evidence of a thought disorder, and the veteran 
denied hallucinations, delusions, ideas of reference, and 
suicidal and homicidal ideation.  He was able to maintain his 
activities of daily living, managed his own affairs, and was 
oriented in all spheres.  The veteran stated that his memory 
was "pretty good," but the examiner noted that during the 
interview he had considerable difficulty remembering when 
events occurred.  Rate and flow of speech were within normal 
limits.  He showed no indication of any panic attacks.  In 
terms of depression, the examiner noted that the veteran 
complained that it sometimes depressed him when he had his 
severe daily headaches, which often exhausted him, and he 
slept from 8 p.m. to 5 a.m.  His major medical problems were 
the severe headaches which were associated with his traumatic 
service-connected brain syndrome.  The examiner elicited no 
symptoms which were consistent with a post-traumatic stress 
disorder from his combat experiences in World War II; the 
veteran stated that he put all that behind him.  

The diagnoses were mild major depression without psychotic 
features, probable signs of early dementia, and traumatic 
brain syndrome resulting in chronic headaches and tinnitus.  
A GAF score of 42 was assigned.  The examiner noted that the 
veteran reported no major symptoms of depression, but did 
indicate that he got depressed because of his chronic 
headaches.  As the headaches were clearly service-connected, 
the examiner opined that it may be that the veteran's major 
depression evolved from a service-connected condition and 
therefore would be considered service-connected as well.  He 
concluded that the veteran's mental disorder was mild.    
                      
III.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  Separate 
diagnostic codes (DCs) identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.        38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.        See generally, 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
Furthermore, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
post-traumatic syndrome secondary to a fractured skull and a 
cerebral concussion by rating action of November 1946, and a 
50 percent rating was assigned from October 21, 1945.    By 
rating action of September 1949, a 30 percent rating was 
assigned for post-traumatic syndrome with headaches and 
tinnitus from November 15, 1949 under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9304.  By rating 
action of January 2005, the RO granted a separate rating for 
the veteran's service-connected tinnitus, and assigned a 10 
percent rating therefor from June 10, 1999 under DC 6260.  By 
rating action of February 2005, the RO added major depression 
as a component of the veteran's service-connected post-
traumatic syndrome, and increased the rating of the 
disability to 70 percent from March 12, 2001, the date of the 
veteran's claim for an increased rating in this appeal.

The current criteria for evaluating psychiatric disability 
other than eating disorders are set forth in a general rating 
formula.  Pursuant to that formula, a 70 percent rating is 
warranted where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives or his 
own name or occupation.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that a rating in excess of 70 
percent for post-traumatic syndrome with major depression is 
not warranted.  The record reflects that the veteran's post-
traumatic syndrome with major depression is manifested 
primarily by significant headaches, an affect impaired by 
anxiety and mild depression, and mild attention and short-
term memory problems.  These symptoms reflect a psychiatric 
disability picture which results in no more than occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, consistent with the current 70 percent rating.  The 
evidence simply does not establish that the criteria for  the 
assignment of at least the next higher 100 percent rating are 
met.

Although the veteran suffers from significant headaches, an 
affect impaired by anxiety and mild depression, and mild 
attention and short-term memory problems, he has consistently 
shown that he is able to maintain his activities of daily 
living and personal hygiene, and manage his own affairs from 
2000 to 2005.  Moreover, he has no major symptoms of 
depression, no suicidal or homicidal ideation, no sleep 
disturbance, no panic attacks, and no evidence of a thought 
disorder, and in 2005 a VA neurologist concluded that the 
veteran did not suffer from multi-infarct dementia associated 
with his brain trauma.  Only mild manifestations of 
nervousness and anxiety were diagnosed on the 2000 VA 
examination, and only mild major depression was diagnosed on 
the most recent VA examination 5 years later.   

The Board also points out that the GAF scores assigned 
provide no basis for assignment of any higher disability 
rating for the veteran's post-traumatic syndrome with major 
depression.  According to the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).  

In this case, GAF scores of 70, 60, and 42 were assigned in 
connection with 2000, 2001, and 2005 VA examinations, 
respectively.  According to DSM-IV, GAF scores between 41 and 
50 indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, and inability to keep a job).  In this 
case, the most recent GAF of 42 does not suggest an even 
greater level of impairment than is contemplated by the 
current 70 percent rating, inasmuch as the veteran has not 
manifested any of the symptoms indicative of this level of 
impairment-indeed, no suicidal ideation, severe obssessional 
rituals, or frequent shoplifting have been indicated.  Simply 
stated, when considered in light of the actual symptoms 
demonstrated, none of the assigned GAF scores provides a 
basis, alone, for assignment of any higher rating for the 
veteran's service-connected psychiatric disability.

As documented above, the actual medical evidence reflecting 
reported symptoms and manifestations from 2000 to 2005 
reflects a level of impairment no greater than that 
contemplated by the current 70 percent rating.  That evidence 
does not demonstrate at least the level of impairment that 
would warrant the next higher 100 percent rating, that is, 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or his own name or occupation.  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 70 percent for post-traumatic 
syndrome with major depression must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.  49, 53-
56 (1990).


ORDER

A rating in excess of 70 percent for post-traumatic syndrome 
with major depression is denied.

	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


